      Case 1:16-cv-00840-EJD Document 52 Filed 02/05/19 Page 1 of 1




       In the United States Court of Federal Claims
                                       No. 16-840C
                                 (Filed: February 5, 2019)


************************************
                                    *
BITMANAGEMENT SOFTWARE              *
GMBH,                               *
                                    *
                  Plaintiff,        *
                                    *
            v.                      *
                                    *
THE UNITED STATES,                  *
                                    *
                  Defendant.        *
                                    *
*************************************

                                 SCHEDULING ORDER

               The Court hereby revises the previously scheduled pretrial conference
from April 10, 2019 at 10:00 a.m. EST to April 12, 2019 at 11:00 a.m. EST. No later
than one business day before the conference, counsel shall call Mr. Chris O’Brien at
(202) 357-6486 to provide the phone number where he or she can be reached and to
inform the Court whether any others will be participating for that party (and, if so, their
names and affiliations).

       IT IS SO ORDERED




                                                              s/ Edward J. Damich
                                                              EDWARD J. DAMICH
                                                              Senior Judge
